Exhibit 10.1 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into as of July 28, 2008, by and between Implantable Vision, Inc., a Utah corporation (the “Company”), and the persons listed on Schedule A attached hereto (each, an “Insider”, and collectively the “Insiders”). RECITALS WHEREAS, the Insiders are the record owners of 30,000,000 shares of the common stock, par value $0.001 per share, of the Company (the “IVI Shares”); and WHEREAS, the Company owns all of the issued and outstanding shares (the “BT Shares”) of the common stock of BT Acquisitions, Inc., a Colorado corporation (“BT”); and WHEREAS, by virtue of the closing of the transactions contemplated by the Assignment and Assumption Agreement (the “Assignment Agreement”) of even date herewith by and between the Company and BT, BT will hold all of the assets and liabilities related to or useful in connection with the Company’s implantable lens business; and WHEREAS, the Insiders desire to sell the IVI Shares to the Company, and the Company desires to purchase the IVI Shares from the Insiders for retirement and cancellation in consideration for the transfer by the Company to the Insiders of the BT Shares, upon the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the mutual promises and covenants herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound, the parties hereto agree as follows: ARTICLE I SALE AND PURCHASE Section 1.1 Purchase of the IVI Shares.Upon the terms and subject to the conditions of this Agreement, the Company hereby purchases the IVI Shares from the Insiders for retirement and cancellation, and the Insiders hereby sell the IVI Shares to the Company, in consideration of the transfer by the Company to the Insiders of the BT Shares, in the proportions set forth on Schedule A.On the date of the Closing (as defined below) (such date being the “Closing Date”), the Insiders shall deliver the IVI shares to the Company, and the Company shall deliver to the Insiders the stock certificate representing the BT Shares (the “BT Certificate”), duly endorsed.The Company shall then cause the books and records of the Company to show that the IVI Shares have been sold by the Insiders and purchased by the Company for retirement and cancellation, and the Insiders shall cause the books and records of BT to show that the BT Shares have been transferred by the Company to the Insiders. Section 1.2 Closing.The closing of the transactions contemplated by this Agreement (the “Closing”) shall take place at such place and time as the parties may agree in writing. ARTICLE II REPRESENTATIONS AND WARRANTIES OF WILSON Each Insider hereby represents and warrants to the Company, severally and not jointly, as follows: Section 2.1 Title to Shares.Each Insider is the sole owner of the IVI Shares set forth next to such Insider’s name on Schedule A, and such IVI Shares are owned free and clear of any setoff, claim, restriction, pledge, security interest, lien, encumbrance or any other charges (collectively “Encumbrances”). Section 2.2 No Further
